COX, Judge
(dissenting):
Why do we have a drug testing program in the Department of Defense? Because a few servicemembers are “suspected” of using drugs and the testing program provides a way to determine who they are.
Why doesn’t the Fourth Amendment’s bar against unreasonable searches and seizures prohibit such an invasive intrusion upon the private lives of servicemembers? See Unger v. Ziemniak, 27 MJ 349 (CMA 1989), for an excellent presentation by Chief Judge Everett of the legal justification of this “seizure” of body fluids of servicemembers without a showing of probable cause or a warrant. The bottom line is that servicemembers cannot fight effectively if drugs are “coursing through the body of a user.” See Murray v. Haldeman, 16 MJ 74, 80 (CMA 1983), quoting United States v. Trottier, 9 MJ 337, 349 (CMA 1980). Therefore, “inspections” of military members to determine if they have drugs “coursing through” their veins have long been recognized by this Court as legitimate, Constitutional, and reasonable seizures of the body fluids of servicemembers.
I beg my colleagues to re-read these early precedents. They are founded upon the accepted principle that in order to maintain an effective, well-disciplined fighting force, a commander must be able to inspect his troops for health problems, readiness, fitness for duty, and the like. Can one seriously disagree with that principle? If not, then ask yourself, what was appellant’s chain of command trying to accomplish in this case? Was this a civilian police officer examining a citizen’s private body fluids for illegal drugs or was it a military commander who was trying to ensure that his unit was ready for combat?
I suggest that in this case and in United States v. Taylor, 41 MJ 168 (CMA 1994), the evidence is overwhelming that the motive for the inspections was combat readiness and fitness, and that these inspections, albeit pervasive searches, were nevertheless reasonable under the precedents of this Court.
I recognize that I sometimes oversimplify matters, but for the life of me I cannot understand how reasonable people can hold, as a matter of law, that a general, invasive, intrusive seizure of private body fluids for no reason at all passes Constitutional muster; yet, if the same type seizure and inspection is ordered by a commander who is able to articulate a valid reason for such action, his inspection fails to meet the same Constitutional requirements. It just doesn’t make sense to me. As the author of United States v. White, 27 MJ 264 (CMA 1988), I recognize that service regulations have carved out a subspecies of lawful searches and determined that “command directed” urinalysis test results are not to be used for military justice actions.
*188Apparently, Navy regulations do not have the same limitations as does the Air Force program. If they did, perhaps a case could be made that this case and United States v. Taylor, supra, represent situations akin to “command directed” searches. But then, what about the “good-faith” conduct of the commander? See United States v. Lopez, 35 MJ 35 (CMA 1992).
The bottom line for me is that both Taylor’s and Campbell’s commanders were operating under the same general principles. They were carrying out their duties as Constitutional officers of the United States to ensure that members of their respective troops were ready for war. Rather than condemning these men, however, I salute them. I would affirm.